Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: claims are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein a coefficient of thermal expansion of the first and second insulating layers is different than a coefficient of thermal expansion of the metallic layer, and wherein a Young’s modulus of the first and second insulating layer is different than a Young’s modulus of the metallic layer as set forth in the claimed combination.
Dimascio et al discloses an actuator element of a MEMS device on a substrate to create large, out-of-plane deflection (Figs. 1-3), the actuator element comprising:
a metallic layer (52, column 5, lines 7-9) having a first portion contacting the substrate (10) and a second portion having an end proximal to the first portion and distal end cantilevered (see element 20 in Figs. 1-3) over the substrate (10);
a first insulating layer (50, column 5, lines 7-10) contacting the metallic layer on a bottom contacting surface of the second cantilevered portion (50 is contacted on the bottom of the first insulating layer 50) from the proximal end to the distal end (see 20); and
a second insulating layer (54, column 5, lines 10-22) contacting the metallic layer (52) on a portion of a top contacting surface (54 is on top contacting surface of 52 as shown in Figs. 1-3) at the distal end (20),
wherein the second portion of the metallic layer is prestressed (to be retracted, as supported in column 5, lines 1-6).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






7/31/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872